NOT RECOMMENDED FOR PUBLICATION
                         File Name: 20a0665n.06

                                 Case No. 19-3909

                    UNITED STATES COURT OF APPEALS
                         FOR THE SIXTH CIRCUIT
                                                                          FILED
                                                                       Nov 19, 2020
UNITED STATES OF AMERICA,                     )                    DEBORAH S. HUNT, Clerk
                                              )
      Plaintiff-Appellee,                     )
                                              )       ON APPEAL FROM THE
v.                                            )       UNITED STATES DISTRICT
                                              )       COURT FOR THE
DANIEL PARKER,                                )       NORTHERN DISTRICT OF
                                              )       OHIO
      Defendant-Appellant.                    )
                                              )


BEFORE:      SILER, DAUGHTREY, and NALBANDIAN, Circuit Judges.

      NALBANDIAN, Circuit Judge. Daniel Parker asks this court to overturn his

convictions for sexual exploitation of children and receipt and distribution of child

pornography. His first two claims center on the argument that the trial court

inappropriately participated in his plea-bargaining process and harbored a negative

disposition toward him. His second two claims concern the delay in providing

contraband images to the jury deliberation room and the decision to resume

deliberations with the full set of evidence provided. Because he does not state any

claim that warrants reversal, we AFFIRM the trial court in full.
No. 19-3909, United States v. Parker


                                         I.

       Daniel Parker and Candis Wynn together made child pornography using

Wynn’s daughter, a three-year old. Parker gave Wynn explicit text-message

instructions on how to molest her daughter on film. And Wynn complied by sending

pictures and videos to Parker’s phone, which Parker continued to encourage and

request.

       Before trial, Parker and the government were negotiating a plea agreement.

When the parties provided the district court with a copy of the proposed agreement,

the court said that it likely would not accept the plea because it was “wildly

inconsistent” with the sentence in another child pornography case. (R. 74, Final

Pretrial Trans., PageID 832–46.) The court recessed, and the government offered

Parker a different, less favorable plea. Parker consulted with his attorney and did

not accept the new plea deal.

       Parker’s defense was that there was insufficient evidence that he was the user

of the phone receiving the messages, videos, and images. And he objected to admitting

the messages, videos, and images because he claimed that the government had not

tied Parker to the phone. But the government presented evidence connecting Parker

with the phone, including recorded conversations between Wynn and Parker while

Parker was using the phone number and a later search in which officers seized the

phone with that number from Parker. Police also found a picture of Parker on

Facebook that showed him holding the same type of phone. The court overruled

Parker’s objection and admitted all of the government’s exhibits. The government



                                          2
No. 19-3909, United States v. Parker


displayed the contraband images and videos to the jury during the government’s case-

in-chief.

       The court arranged to provide a computer system to display exhibits in the jury

room during deliberations. The computer system allowed the jury to view the text

messages and most other evidence. But because of an oversight on the part of the

court, the secured contraband pornographic images and videos were not on the

computer system. And before the government could transfer the images to the

computer system, the jury revealed that they had reached a verdict.

       Despite previously objecting to contraband evidence, Parker’s attorney moved

for a mistrial because the jury had reached its verdict without access to that evidence

in the jury room. In response, the government stated that the jury had been able to

consider most of the relevant evidence, and that they had seen the images during the

trial. But given the defendant’s objection, the government suggested that the jury

could deliberate with the benefit of the additional exhibits before announcing their

verdict. The court proposed to bring the jury in, explain that there had been a delay

in giving them the exhibits, and instruct them to deliberate more. Parker’s attorney

did not object. After resuming, the jury then asked for a list of the new exhibits by

number, and Parker’s attorney stated that it would be “appropriate” to send them a

list of the added exhibit numbers. (R. 73, Trial Trans., PageID 811.) After renewed

deliberations, the jury convicted Parker of sexual exploitation of children under 18

U.S.C. § 2251(a) and receipt and distribution of child pornography under 18 U.S.C. §

2252(a)(2).



                                          3
No. 19-3909, United States v. Parker


                                           II.

       We first look at Parker’s claim that the district court impermissibly

participated in the plea negotiations. We review for plain error any alleged Rule 11

error to which the defendant did not object. United States v. Vonn, 535 U.S. 55, 59

(2002). Showing plain error requires “‘(1) error, (2) that is plain, and (3) that affects

substantial rights.’” United States v. Dyer, 908 F.3d 995, 1004 (6th Cir. 2018), cert.

denied, 139 S. Ct. 1610 (2019) (quoting Johnson v. United States, 520 U.S. 461, 466–

67 (1997) (alteration removed)). Even then, review is discretionary, and we only

correct the error if it “seriously affects the fairness, integrity or public reputation of

judicial proceedings.” United States v. Olano, 507 U.S. 725, 732 (1993) (quoting

United States v. Young, 470 U.S. 1, 15 (1985) (alteration removed)).

       Parker contends that the district court knew that the plea agreement was not

yet final and improperly inserted itself, causing the government to abandon the deal

and offer a less favorable plea. The first proposal had involved dismissing Counts I

and IV in exchange for a guilty plea on Count II—a five-year minimum and 20-year

maximum sentence. The second was to dismiss Counts II and IV in exchange for a

guilty plea on Count I—a 15-year minimum and 30-year maximum.

       A district court judge may not engage in plea negotiations. A judge cannot try

to influence a defendant to plead guilty. See United States v. Herron, 551 F.2d 1073,

1077 (6th Cir. 1977) (noting that it would be “serious” if a judge “delivered an

ultimatum” threatening “the maximum sentence allowed by law” if the defendant

refused to plead guilty). The court also cannot disclose the probation officer’s sentence



                                            4
No. 19-3909, United States v. Parker


recommendations or the likely sentence before the defendant decides whether to

plead or go to trial. See United States v. Harris, 635 F.2d 526, 528 (6th Cir. 1980). It

also cannot consent to transfer the case as part of the plea bargain. Id.

         Parker fails to note, however, that the trial court must be involved in the

acceptance or rejection of the plea. Rule 11 makes clear that the parties “must

disclose” the agreement to the court, and the court “may accept the agreement, reject

it, or defer a decision until the court has reviewed the presentence report.” FED. R.

CRIM. P. 11(c)(2), (c)(3)(A). He offers no reason that the court violated his rights by

indicating rejection before he formally accepted the plea. Thus, Parker cannot show

the first or second prongs of the plain error requirement since there is no obvious

error.

         Parker also cannot show that the error impacted substantial rights because

there is no right to a plea offer or the court’s acceptance of a plea offer. See Missouri

v. Frye, 566 U.S. 134, 148–49 (2012). “A court may reject a plea in exercise of sound

judicial discretion.” Santobello v. New York, 404 U.S. 257, 262 (1971). Because Parker

had no right to the more favorable plea, losing the plea is not a loss of substantial

rights.

         Parker argues that the trial court here acted similarly to the trial court in

United States v. Ushery, 785 F.3d 210 (6th Cir. 2015). There, the trial court set a

“tentative plea date” on which the defendant would either plead guilty or “jeopardize”

his points for acceptance of responsibility. Id. at 214. At the rearraignment on that

date, the court reiterated that it was the “drop-dead date” for pleading guilty and



                                           5
No. 19-3909, United States v. Parker


receiving the points for accepting responsibility. Id. The parties, in front of the sitting

court, then negotiated the terms that the defendant preferred to change in the plea.

The court weighed in with suggestions about the disputed items of forfeiture and a

summary of what it understood the new plea agreement to be. On appeal, we stated

that “[b]y allowing the parties to negotiate the final terms of a plea agreement in its

presence, the district court at the very least did not follow best practices, and may in

fact have violated Rule 11(c)(1).” Id. at 218.

       Even if the conduct in Usury constituted participation in plea negotiation, this

case is different. Here, after the court stated that it would likely reject the plea

agreement that the parties had reached, the court recessed proceedings to allow the

parties to discuss a new plea agreement. And, importantly, the court did not suggest

any negative consequences of failing to plead guilty. Instead, it reminded Parker of

his right to proceed to trial. The only discussion the court had with counsel was to

question the disparity between this case and another child pornography case and to

approximate the sentence minimum and maximum that the plea would carry.

Nothing in the record here shows that the trial judge participated in the plea

negotiations and thereby committed plain error.

                                           III.

       Parker next argues that the trial court erred by not recusing itself after

allegedly showing a negative disposition toward Parker. Under 28 U.S.C. § 455(a), a

judge “shall disqualify himself in any proceeding in which his impartiality might

reasonably be questioned.” This does not require recusal every time a defendant



                                            6
No. 19-3909, United States v. Parker


asserts that the judge’s impartiality is dubious, “no matter how strongly that view is

held.” United States v. Sammons, 918 F.2d 592, 599 (6th Cir. 1990). Rather, a judge

has a duty not to recuse when there is not a reason for it. United States v. Hoffa, 382
F.2d 856, 861 (6th Cir. 1967). Here, the court stated during pretrial conference that

the facts here were potentially “worse” than another child pornography case. (R. 74,

PageID 834–35.)

       Our standard of review here is tricky. Parker did not request recusal in the

trial court, forfeiting the argument. Typically, we would review a forfeited argument

for plain error in a criminal case, as Parker requests and as many of our sister circuits

have done.1 See Fed. R. Crim. P. 52; United States v. Powell, 236 F. App’x 194, 200

(6th Cir. 2007) (citing United States v. Mahon, 444 F.3d 530, 532 (6th Cir.2006)). But


       1See, e.g., United States v. Caramadre, 807 F.3d 359, 373–74 (1st Cir. 2015);
United States v. Carlton, 534 F.3d 97, 100 (2d Cir. 2008); United States v. Antar, 53
F.3d 568, 573 (3d Cir. 1995), overruled on other grounds by Smith v. Berg, 247 F.3d
532, 538 (3d Cir. 2001); United States v. Davis, 529 F. App’x 375, 378 (4th Cir. 2013);
United States v. Perez, 956 F.3d 970, 974–75 (7th Cir. 2020) (§ 445(a)); United States
v. Dorsey, 829 F.3d 831, 835 (7th Cir. 2016) (§ 455(b)); United States v. Delorme, 964
F.3d 678, 680 (8th Cir. 2020); United States v. Holland, 519 F.3d 909, 911–12 (9th
Cir. 2008); United States v. Nickl, 427 F.3d 1286, 1297–98 (10th Cir. 2005); United
States v. Berger, 375 F.3d 1223, 1227 (11th Cir. 2004).
       The Fifth Circuit, however, rejects recusal motions raised for the first time on
appeal in a criminal case if the appellant “waited to see if he liked an outcome before
springing the recusal issue.” United States v. Sanford, 157 F.3d 987, 989 (5th Cir.
1998); see also United States v. York, 888 F.2d 1050, 1053–56 (5th Cir. 1989). The
Tenth Circuit has also denied review of a waived recusal motion in a criminal case.
See United States v. Stenzel, 49 F.3d 658, 661 (10th Cir. 1995). In addition, many
older circuit decisions favored a harsher approach, recognizing “the sensible principle
that a defendant cannot take his chances with a judge and then, if he thinks that the
sentence is too severe, secure a disqualification and a hearing before another judge.”
United States v. Owens, 902 F.2d 1154, 1156 (4th Cir. 1990) (citation, alteration, and
quotation marks removed) (collecting cases); see also United States v. Barrett,
111 F.3d 947, 951–52 (D.C. Cir. 1997) (collecting cases).

                                           7
No. 19-3909, United States v. Parker


the government says that because § 455 imposes an independent duty to recuse and

is therefore “self-executing,” we should review for abuse of discretion.2 Because we

would reject Parker’s arguments under either standard, we will review for an abuse

of discretion.3

       “Not all unfavorable disposition towards an individual (or his case) is properly

described [as bias or prejudice].” Liteky v. United States, 510 U.S. 540, 550 (1994).

Rather, there must be a wrongfulness in that the view is either “undeserved” or “rests

upon knowledge that the subject ought not to possess.” Id. For this reason, claims of

bias based on opinions formed during current or prior proceedings face an “uphill

battle.” Burley v. Gagacki, 834 F.3d 606, 616 (6th Cir. 2016). Only “personal” bias—

also called “extrajudicial” bias—will justify recusal. Wheeler v. Southland Corp., 875


       2Parker also mentions the idea of § 455 being self-executing and cites Latham
v. United States, 106 Fed. App’x 395, 397 (6th Cir. 2004). Latham states that § 455 is
self-executing but otherwise does not support abuse of discretion review in this case.
In that case, the habeas petitioner made a recusal motion, which the district court
denied. Id. at 396. The court reviewed that denial for abuse of discretion, though it
noted that it would consider allegations of bias raised for the first time on appeal
because § 455 is self-executing. Id. at 396–97.
       3   There is some controversy about whether the parties can ever waive or forfeit
the applicable standard of review. Compare United States v. Williams, 641 F.3d 758,
763–64 (6th Cir. 2011) (“[B]ecause the United States failed to request that we apply
plain-error review, it has forfeited any argument that we should apply that standard
. . . .”); United States v. Wilson, 802 F. App’x 976, 981 (6th Cir. 2020) (“And in her
reply, Wilson concedes that her course of conduct at the district court results in plain-
error review now. That is the standard we will apply.”); with Williams, 641 F.3d at
771 (Thapar, J., concurring) (“[A]llowing parties to unilaterally waive plain error
review is hard to square with the language of Rule 52, which says nothing about the
ability to waive the standard of review.”); Wilson, 802 F. App’x at 982 (“We have
carved out an exception to this general rule, applying a less-deferential standard of
review in cases where the government waives plain-error review . . . But we should
not extend the exception to allow criminal defendants to stipulate to a less-
favorable standard of review.”). This is also an issue we need not resolve.
                                           8
No. 19-3909, United States v. Parker


F.2d 1246, 1251–52 (6th Cir. 1989). This requires “some source other than

participation in the proceedings or prior contact with related cases.” Id. And opinions

formed based on the facts introduced during the proceeding will generally “not

constitute a basis for a bias or partiality motion unless they display a deep-seated

favoritism or antagonism that would make fair judgment impossible.” Liteky,
510 U.S. at 555. Even “hostile” comments are not enough to mandate recusal unless

they are extreme or derived from an extrajudicial source. Id. An example of such bias

would be disparaging the nationality of the defendant by declaring that all people of

that nationality have “hearts [that] are reeking with disloyalty.” Id.

       The judge’s assessment of the severity of Parker’s offense was an opinion based

on the facts of the proceeding and prior contact with Wynn’s related case and similar

cases. And Parker has not shown that the judge’s opinion was extreme or threw into

question the ability to judge fairly. There is no evidence of improper bias.4

                                          IV.

       Parker next argues that the district court abused its discretion by denying his

motion for a mistrial. The parties agree that the abuse of discretion standard applies.

See United States v. Forrest, 17 F.3d 916, 919 (6th Cir. 1994).

       Parker asserts that, because the presumption of innocence was “fully intact”

until the jury announced the verdict, this court should assume that the verdict the

trial court ordered the jury to disregard was a not-guilty verdict. But the presumption




       4Indeed, the trial court granted a substantial downward variance here when
it sentenced Parker, suggesting that it harbored no ill-will toward him.
                                           9
No. 19-3909, United States v. Parker


of innocence is an assurance that the burden remains on the government to establish

guilt beyond a reasonable doubt. See Herrera v. Collins, 506 U.S. 390, 398 (1993). It

does not mean that the court presumes the jury has reached a defendant-friendly

verdict until they announce a contrary verdict. Here, the jury’s first verdict may well

have been a guilty verdict, even though the jury never disclosed it and no one else

was in the room where it happened.

       Parker adds that the court had two other choices: It could have declared a

mistrial, or it could have simply allowed the jury to announce the first verdict. But

Parker objected to hearing the first verdict without the jury seeing the omitted

exhibits.

       Under the doctrine of “invited error,” a party may not induce a ruling—even in

good faith—and later try to “profit from the legal consequences of having the ruling

set aside.” Harvis v. Roadway Exp. Inc., 923 F.2d 59, 61 (6th Cir. 1991). Since Parker

now argues that the trial court would have been right to take the very action

(announcing the original verdict) that it would have if he had not objected, this

doctrine prevents Parker’s complaint now. Parker casts the decision to resume

deliberations with the exhibits as one that the government thrust upon the court, but

the transcript reveals that Parker first objected to announcing the original verdict.

This led directly to the government’s proposal of a less extreme solution of resuming

the deliberations with the evidence at hand. And Parker did not object to this result.

       It is true that a court can still review invited error when the interests of justice

require. United States v. Howard, 947 F.3d 936, 945 (6th Cir. 2020). This is



                                            10
No. 19-3909, United States v. Parker


particularly salient when the government is equally at fault or the defendant seeks

to vindicate a constitutional right. See id. But even if this justified review here,

Parker has no argument that the absence of the evidence, or adding the contraband

images to the computer system, did anything to affect the fairness of the verdict. The

parties agree that Parker’s defense hinged on questioning the link between Parker

and the phone, not the nature of the photographs or videos. And neither party

disputes that the jury had seen the exhibits during the trial. Even if omitting the

contraband images from the deliberation room were error, the interests of justice

would still not require reversal on these facts.

                                           V.

       Finally, Parker argues that the court erred when it nullified the first verdict

and directed continued deliberations “with an emphasis upon specific additional

government exhibits.” This complaint repeats much of the previous one, but in the

context of a due process challenge. We review this for plain error because Parker did

not object to starting the new deliberations or to designating the new exhibits. Olano,
507 U.S. at 731–32.

       This claim also fails under the invited error doctrine. Not only did Parker’s

counsel not object to noting the new exhibit numbers for the jury, but he stated that

it would be “appropriate.” (R. 73, Trial Trans., PageID 811.) He cannot now claim

relief based on the supposed undue influence this caused.

                                          VI.

       For these reasons, we AFFIRM the district court.



                                           11